Citation Nr: 1427534	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-46 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right ankle strain, currently evaluated as 10 percent disabling.

2.  Entitlement to compensable evaluation for residuals of a fracture to the fifth metacarpal.

3.  Entitlement to an increased evaluation for hiatal hernia with erosion of the esophagus, status post Nissen fundolpication, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a heart disability, to include as due to in-service water exposure at Camp Lejeune, North Carolina, and as secondary to service-connected hiatal hernia.

5.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right ankle disability.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008, January 2010, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Roanoke, Virginia.  The claims file is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

The Veteran's November 2009, March 2010, and July 2011 substantive appeals reflect that the Veteran requested a hearing before the Board with regard to his claims.  However, in June 2012, the Veteran's representative submitted a statement on a VA Form 9, and noted that the Veteran did not want a hearing before the Board.  Accordingly, the Veteran's previous hearing requests are deemed withdrawn.

In July 2011, the Veteran raised the issue of entitlement to service connection for a right hand knuckle and finger disability.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a heart disorder and entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of a right hip, right wrist, or left arm disability.

2.  The medical evidence of record shows that the Veteran's right ankle disability is manifested by dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 25 degrees with no joint ankylosis.

3.  The Veteran's hiatal hernia is manifested by dysphagia, pyrosis, reflux, regurgitation, and sleep disturbances, accompanied by substernal pain and left arm pain, productive of considerable impairment of health, but does not result in severe impairment of health.

4.  The Veteran's status post fracture of right fifth metacarpal is manifested by pain and X-ray evidence of degenerative arthritis in the right hand.  



CONCLUSIONS OF LAW

1.  A right hip disorder, a right wrist disorder, and a left arm disorder were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an increased rating of 20 percent, but no more, for a right ankle disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2013).

3.  The criteria for a 30 percent rating, but no greater, for hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

4.  The criteria for a compensable evaluation for residuals of a fracture to the fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for a right hip disorder, a right wrist disorder, and a left arm disorder, as well as the claims for entitlement to increased ratings for a right ankle disorder, hiatal hernia, and residuals of a right fifth metacarpal fracture, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to the initial adjudication of the Veteran's claims, letters dated in October 2008, November 2009, December 2009, January 2010, and July 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his right ankle, right fifth metacarpal, and hiatal hernia in February 2011 and June 2012.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's right ankle, right fifth metacarpal, and hiatal hernia disabilities under their respective diagnostic codes.  Accordingly, for the foregoing reasons, the Board finds the February 2011 and June 2012 VA examinations to be adequate to support an appellate decision.

Although the Veteran was not afforded a VA examination with regard to his claims for entitlement to service connection for a right hip disorder, a right wrist disorder, and a left arm disorder, examinations were not warranted in this case.  As discussed in greater detail below, the evidence of record does not reflect diagnoses of right hip, right wrist, or left arm disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the evidence of record does not show any medical treatment for a right hip, right wrist, or left arm disability.  Moreover, the Veteran has not provided any lay statements identifying specific symptoms of a right hip, right wrist, or left arm disability for which he believes service connection is warranted.  In an August 2010 statement, the Veteran reported left arm pain which he believed to be a side effect of acid reflux.  In a July 2011 substantive appeal, the Veteran noted that he believed that his right hip disability was caused by his service-connected right ankle disability.  He also reported that he did not have a right wrist problem.  He noted a loss of grip in the knuckle and finger due to broken bones in the right hand.  As mentioned above, service connection for a right hand knuckle and finger disability has been referred to the AOJ for initial consideration.

After a thorough review of the evidence of record, service connection for a right hip, a right wrist, and a left arm disability is not warranted.  There is no medical or lay evidence suggesting that the Veteran currently has disabilities of the right hip, right wrist, or left arm now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Further, the Veteran has not identified or submitted any evidence indicating that he has a current right hip, right wrist, or left arm disability.  Although the Veteran once reported left arm pain, he attributed that symptom to an underlying service-connected hiatal hernia disorder.  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

There is no evidence reflecting currently diagnosed right hip, right wrist or left arm disabilities.  Without a currently diagnosed right hip, right wrist, or left arm disability, the Veteran's claims for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a right hip, right ankle, or left arm disability at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  For these reasons, the Veteran's claims must be denied.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating Claims

The Veteran contends that he is entitled to higher disability ratings for his service-connected right ankle disorder and hiatal hernia. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claims for entitlement to increased ratings, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Ankle

In a June 1994 rating decision, the RO awarded service connection for a right ankle disorder, and assigned a noncompensable evaluation, effective February 22, 1994, under 38 C.F.R. § 4.71a, Diagnostic Code 5299.  In a November 1999 decision, the Board awarded a 10 percent evaluation for the Veteran's right ankle disorder, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective February 22, 1994.  In September 2008, the Veteran filed the present claim seeking an increased rating for his right ankle disorder.

The Veteran's right ankle disorder is assigned a 10 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Pursuant to Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limited motion of the ankle, and a maximum evaluation of 20 percent is for application when there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Diagnostic Code 5270 provides for a 20 percent evaluation when there is ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is warranted when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ankle dorsiflexion is to 20 degrees, and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71 (Plate II) (2013).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In November 2008, the Veteran underwent a VA joints examination.  He complained of right ankle pain and swelling with giving way.  He reported right ankle deformity, giving way, pain, weakness, and decreased speed of joint motion.  There was no stiffness, dislocation or subluxation, locking episodes, effusion, of symptoms of inflammation.  He reported flare-ups every two to three weeks precipitated by cold weather and walking.  He indicated that he was able to stand for 15 to 30 minutes and able to walk 1/4 of a mile.  He reported that he wore an ankle brace.  Physical examination revealed the Veteran's gait to be antalgic with evidence of abnormal weight bearing and abnormal shoe pattern.  There was no loss of a bone or part of a bone and no inflammatory arthritis.  There was bony joint enlargement, crepitus, tenderness, instability, and guarding of movement.  There was ankle instability, as the ankle could easily be turned in with no ligamentous support.  There was also tendon abnormality, as the lateral ankle tendons were very loose.  Range of motion revealed right dorsiflexion from 0 to 20 degrees and right plantar flexion from 0 to 25 degrees with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  There was also no joint ankylosis found.  The diagnosis was residual laxity from right ankle sprain with no significant effects on occupation.  There were effects on usual daily activities, as the right ankle disability prevented the Veteran from playing sports; caused moderate effects on exercise and driving; mild effects on chores, shopping, and recreation; and no effects on feeding, bathing, dressing, toileting, and grooming.

In February 2011, the Veteran underwent another VA joints examination.  He complained of right ankle instability with constant pain.  He noted that he had to wear high top shoes and a special brace.  He stated that he fell at his job that week, and was worried that he might lose his job due to his right ankle disability.  The Veteran reported right ankle deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and swelling.  He denied episodes of dislocation or subluxation, effusions, locking episodes, and symptoms of inflammation.  He reported severe flare-ups on a monthly basis, resulting in swelling and increased pain.  He indicated that he was unable to stand for more than a few minutes and unable to walk more than one mile.  Physical examination showed that the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis.  There was deformity, tenderness, weakness, and guarding of movement along with bony deformities at the lateral malleolus.  There was moderate tenderness to palpation around the lateral malleolus and weakness of dorsiflexion and plantar flexion against resistance.  There was ankle instability and excess movement with varus stress.  There was also tendon abnormality.  Range of motion showed right dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 30 degrees with objective evidence of pain with active range of motion.  There was objective evidence of pain following repetitive motion with additional limitations.  Range of motion after repetitive motion revealed right dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 25 degrees.  There was no joint ankylosis.  X-rays from November 2010 showed possible early fusion of the talocalcaneal joint posteriorly by degenerative spur and degenerative or old traumatic changes.  The Veteran reported that he worked for a pest control service, conducting home inspections.  The diagnosis was right ankle sprain residuals with chronic ankle instability.  The examiner noted that the Veteran's right ankle disorder caused significant effects on his usual occupation, noting that the Veteran used to drive a truck, but could not continue due to his ankle.  The right ankle disorder was reported to prevent sports, cause moderate problems with exercise and driving, mild problems with chores, shopping, and recreation, and no problems with feeding, bathing, dressing, toileting, and grooming.

VA treatment records from 2010 to 2012 note the Veteran's complaints of right ankle pain.  In November 2010, the Veteran complained of right ankle pain.  He reported that he was provided with ankle support in the past, but that he found it uncomfortable and difficult to use.  Physical examination revealed a collapse of the arch and the ankle area with pain and swelling.  The diagnosis was chronic ankle instability.  A March 2012 record reflects that the Veteran reported constant right ankle pain.  He rated the pain as a 3 out of 10.  Physical examination revealed pain to palpation at the anterior fibula region and sinus tarsi.  Dorsalis pedis and posterior tibial pulses were palpable, bilaterally.  Vibratory sense and protective sense were intact, and there was normal muscle strength.  The diagnosis was chronic ankle instability.  In May 2012, the Veteran reported right ankle pain.  He stated that he stepped in a hole and twisted his ankle.  He reported swelling, bruising, and pain.  The diagnoses included ankle sprain.  

The Veteran's current 10 percent evaluation is based on moderate limitation of ankle motion under Diagnostic Code 5271.  An maximum increased rating of 20 percent under Diagnostic Code 5271 is warranted when the evidence demonstrates marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5271.

The evidence of record reflects that right ankle dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 25 degrees after three repetitions.  As noted above, normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  Based on the range of motion findings reported in the February 2011 VA examination, and with consideration of the doctrine of reasonable doubt, the Board concludes that the Veteran's limited motion of the right ankle is marked; accordingly, an increased rating of 20 percent is warranted under Diagnostic Code 5271.

The Board acknowledges the Veteran's representative's argument that a 30 percent rating is warranted in this case pursuant to Diagnostic Code 5270 because the VA examination documented right ankle dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  While those range of motion findings were, in fact, reported, an increased rating under Diagnostic Code 5270 is not based upon limited motion.  Diagnostic Code 5270 provides for a 30 percent rating when the ankle is ankylosed in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  The February 2011 VA examiner specifically found that there was no ankylosis of the ankle joint.  Even with consideration of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995)(functional impairment due to pain must be equated to loss of motion) there has been no demonstration of functional impairment comparable to ankylosis.  Also, the VA examiner in February 2011 did not find functioning of the Veteran's right ankle to be so diminished that amputation and use of prosthesis would equally serve the Veteran.  Accordingly, an increased rating greater than 20 percent is not warranted for the Veteran's right ankle disability under Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The Board has also considered the applicability of Diagnostic Code 5262.  Diagnostic Code 5262 provides that malunion of the tibia or fibula with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability a 20 percent evaluation is warranted, and with marked knee or ankle disability a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under Diagnostic Code 5262. 

For the foregoing reasons, the Board finds that the Veteran's service-connected right ankle disability warrants a 20 percent rating, but no higher.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than that assigned for the Veteran's claim on appeal for a higher rating for a right ankle disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Hiatal Hernia

The Veteran's hiatal hernia is rated under Diagnostic Code 7346.  Diagnostic Code 7346 provides for a 60 percent evaluation when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is for application when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted when there are two or more of the symptoms of the 30 percent evaluation of less severity.  Id.

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  See 38 C.F.R. §§ 4.14, 4.113 (2013).

VA treatment records from 2009 through 2012 reveal complaints of and treatment for gastrointestinal symptoms.  In March 2009, the Veteran reported episodes of diarrhea with nausea lasting one to two days for the prior two months.  He stated that he experienced fever and chills with nausea and abdominal pain as well, and that his discomfort was severe and lasted for days.  He noted that his symptoms woke him up at night, and that he goes to the bathroom four to five times during the night.  He described watery, yellow stools.  He denied dysphagia, recent weight loss or gain, and changes in bladder habits.  He reported changes in bowel habits, described as episodes of nausea with diarrhea.  Physical examination showed hyperactive sounds in the bowels.  The left lower quadrant was soft and tender to palpation.  There were no masses and no hepatosplenomegaly.  The diagnoses included diarrhea.  In May 2011, the Veteran stated that he felt like food was getting stuck when eating.  He noted that he had a barium swallow and he felt his medication get stuck.  He indicated that he felt his chest get heavy and he felt nauseated.  He reported occasional breakthrough of gastrointestinal reflux with medication.  He also described diarrhea and vomiting.  Physical examination showed hyperactive sounds in the bowels.  The left lower quadrant was soft and tender to palpation.  There were no masses and no hepatosplenomegaly.  The diagnosis was GERD/hiatal hernia.

In December 2009, the veteran underwent a VA examination.  The Veteran complained of experiencing a choking feeling, chest pain, and regurgitation.  He also noted that he gets very sick, and has diarrhea and stomach cramps.  He reported a history of hospitalization in 1998 for laparoscopic Nissen fundoplication for chronic reflux disease.  The Veteran reported nausea several times per week.  He denied vomiting and dysphagia.  There was history of esophageal distress several times per week accompanied by severe substernal pain.  There was a history of regurgitation several times per week.  There was no hematemesis or melena, and no esophageal dilation.  The examiner also noted that the Veteran does not tolerate fatty foods, as they cause diarrhea and cramping right away.  Physical examination showed no signs of anemia, significant weight loss, or malnutrition.  The abdomen was rounded, soft, and non-distended.  Bowel sounds were hyperactive in all quadrants.  There was tenderness to palpation over the epigastrium and mild in the left lower quadrant.  No mass or enlarged organs were detected.  An esophagogastroduodenoscopy (EGD), performed in November 2009, revealed distal esophageal diverticulum.  Biopsy revealed non-specific erosions.  A March 2009 computed tomography (CT) scan of the abdomen was normal.  The Veteran reported that he worked at a pest control company on a full-time basis.  He noted that he lost approximately two weeks from work in the prior year due to gastrointestinal symptoms and feeling ill.  The diagnoses were gastroesophageal reflux disease (GERD) status post Nissen fundoplication and irritable bowel syndrome (IBS).  The examiner noted that there was a hiatal hernia with erosion of the esophagus, status poust Nissen fundoplication.  The examiner reported that the Veteran's disability caused increased absenteeism at work, and that it caused mild effects on sports and traveling.

In February 2011, the Veteran underwent another VA examination.  He reported worsening symptoms, including difficulty swallowing and pain.  He stated that, in 2009, he developed substernal chest pain into the left shoulder.  He underwent a cardiac work-up, which was negative for heart problems, and then an EGD with biopsy, which showed a distal esophageal diverticulum and mild inflammation.  He complained of substernal pain several days a week, which he described as sharp and burning, frequently after eating.  He reported an episode of emesis, yellow phlegm.  He noted that he had an episode of dysphagia several days before.  The examiner stated that there was evidence of nausea more than weekly, vomiting more than weekly, and dysphagia less than monthly.  Rarely, the Veteran could only swallow liquids.  There was evidence of esophageal distress on a daily basis, accompanied by substernal pain.  There was also evidence of heartburn and regurgitation, but there was no history of hematemesis, melena, or esophageal dilation.  Physical examination showed no signs of anemia, and overall health was good.  There were no signs of significant weight loss or malnutrition.  The abdomen was obese, soft, and non-distended.   Bowel sounds were active and there were no enlarged organs or masses.  There was mild epigastric tenderness.  A biphastic upper gastrointestinal series was performed, which showed apparent recurrent fixed hiatal hernia with no suspicious mass lesion or nodularity and no evidence of gastroesophageal reflux.  The examiner noted that the Veteran's gastrointestinal disorder resulted in one week of lost time from the Veteran's full-time employment, and that it caused moderate effects on sports and mild effects on chores, exercise, and feeding.  The diagnosis was small fixed hiatal hernia, and there was no gastroesophageal reflux disease and no erosion of the esophagus.

As noted above, the criteria for a 30 percent rating requires persistent distress, dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  After a review of the evidence, the Board finds that the Veteran is entitled to a 30 percent rating for hiatal hernia.  The evidence above reflects that the Veteran has all of the required symptoms for the 30 percent rating, including persistent pain and distress, episodes of dysphagia, regurgitation, pyrosis, regurgitation, and substernal and left arm pain.  Accordingly, the Board finds that the Veteran's hiatal hernia symptoms more closely approximate the criteria for a 30 percent rating, rather than the 10 percent rating criteria.

However, an evaluation greater than 30 percent is not warranted for the Veteran's hiatal hernia.  A maximum 60 percent evaluation is for application when the evidence demonstrates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  While the Veteran regularly complained of pain and vomiting, there is no evidence that he experienced material weight loss, hematemesis, melena, moderate anemia, or any other symptoms productive of severe impairment of health.  As the Veteran's symptomatology more closely approximates the schedular criteria for a 30 percent evaluation rather than a 60 percent rating, an increased rating greater than 30 percent for hiatal hernia is not warranted.

Based upon the evidence of record, the Veteran's hiatal hernia is manifested by dysphagia, pyrosis, reflux, regurgitation, and sleep disturbances, accompanied by substernal pain and left arm pain, productive of considerable impairment of health, as required for a 30 percent rating.  As a 30 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for hiatal hernia, there is no basis for staged ratings for this claim.  Furthermore, the Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating, but under 38 C.F.R. § 4.114 (2013), a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, and the predominant disability picture is best rated by the criteria for hiatal hernia.

C.  Right Fifth Metacarpal

A January 2011 Summary of Informal Hearing before the RO reflects that the Veteran said that he would concede the issue and submit "correspondence later to that effect."  However, the claims file does not reflect that the Veteran has formally withdrawn that issue; accordingly, it is properly before the Board.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for his service-connected residuals of a fracture to the right fifth metacarpal pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under Diagnostic Code 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2013).  The Note to Diagnostic Code 5227 provides that an evaluation as amputation should be considered, as well as whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

In November 2008, the Veteran underwent a VA hand examination.  He complained of loss of grip and stated that he felt that his bones might pop out of their joint when flexing and extending.  He reported that he had pain which extended up the lateral had to the elbow, as well as swelling and tingling.  He noted that, two weeks before, he had a large raised lump on the radial just above the wrist which was painful and went away on its own.  The examiner noted that the Veteran was right-hand dominant and that the Veteran reported overall decrease in hand strength and decrease in dexterity.  The Veteran reported flare-ups, precipitated by cold weather and overuse.  He reported that the flare-ups were moderate in severity, and that they caused functional limitations, including difficulty using tools or gripping with the right hand.  Physical examination revealed no amputation of a digit or part of a digit, no ankylosis of one or more digits, and no deformity of one or more digits.  There was decreased strength, and the Veteran was unable to squeeze the hand on a sprayer using all of his fingers.  He could not use his little finger.  He was able to write his name without difficulty but he had slight difficulty picking up a paper clip with the thumb and little finger.  The diagnosis was fracture of the right fifth metacarpal with residual arthritis of the interphalangeal joints, the metacarpalphalangeal joint, and the radiocarpal joints.  The examiner indicated that the Veteran's disability caused decreased manual dexterity and pain, and that it had moderate effects on his ability to play sports, mild effects on his ability to perform chores, and no effects on shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.

VA treatment records from 2010 through 2012 note the Veteran's complaints of right hand pain in May 2012.  The diagnosis was polyarthralgias.  

In June 2012, the Veteran underwent another VA hand examination.  The Veteran reported pain at the fourth and fifth knuckles.  He denied flare-ups.  Physical examination showed no limitation of motion or evidence of painful motion for any fingers or thumbs, and the Veteran was able to perform repetitive-use testing with three repetitions and no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers post-test, no gap between any fingers and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, and no limitation of extension for the index finger or long finger post-test.  There was no functional impairment or functional loss of any of the fingers or thumbs and no additional limitation in range of motion of any of the fingers or the thumbs following repetitive-use testing, although the examiner noted that there was less movement than normal, weakened movement, pain on movement, and excess fatigability in the right little finger.  There was no tenderness or pain to palpation for joints or soft tissue of either hand, and hand grip strength was 5/5 in both hands.  There was no ankylosis of the thumb or fingers, and there were no scars.  The examiner stated that, due to the Veteran's hand condition, there is no functional impairment such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  The diagnosis was stable mild degenerative joint disease of the right hand.  Imaging studies of the right hand were performed, and revealed degenerative or traumatic arthritis of the right hand.  The examiner reported that the Veteran's right hand condition did not impact his ability to work.

Since the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  See Schafrath, 1 Vet. App. at 595.

Although the Board recognizes that the Veteran currently is in receipt of the maximum 0 percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  As noted above, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis, 3 Vet. App. 259.  Here, there is no competent evidence suggesting that the Veteran experiences functional impairment, including due to pain, comparable to ankylosis in his right fifth finger, or that the Veteran's right fifth metatarsal disability results in functional impairment such that no effective function remains other than which would be equally well served by amputation with prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 5156.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Limitation of motion of the fifth finger is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5230.  However, a maximum noncompensable rating is provided for any limitation of motion of the fourth or fifth fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 5230. 

VA regulations also provide a compensable rating for arthritis manifested by painful motion that is otherwise noncompensable under the rating criteria pertaining to the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, when the limitation of motion of the joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is for application when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.

In this case, the June 2012 VA examiner reported that there was X-ray evidence of degenerative joint disease in the right hand, but that it was not documented in multiple joints of the same hand, including the thumb and fingers.  The examiner also reported that there was no limitation of motion of the fingers.  Accordingly, although there is degenerative arthritis confirmed by X-ray, there is no objective confirmation of limitation of motion.  Moreover, there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 5003.

Additionally, the Veteran is only service-connected for one disability of a digit (finger), and so Diagnostic Codes 5216 through 5223 are not applicable.

As discussed above, the Board has considered whether a compensable disability rating is warranted based on functional loss due to pain, weakness, and/or other functional impairment.  38 C.F.R. §§ 4.40, 4.45.  Additionally, a compensable rating is not warranted under 38 C.F.R. § 4.59 for painful motion.  That provision provides that a minimum compensable rating is warranted for painful motion even when arthritis is not involved.  However, as noted previously, zero percent is the highest rating for limitation of motion of the fifth finger.

In summary, the Veteran is not entitled to a compensable rating for his service-connected residuals of a fracture to the right fifth metacarpal.  No higher rating is available based on ankylosis or decreased range of motion of the fifth finger, and none of the criteria required for a higher disability rating have been shown.

D.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right ankle disability, hiatal hernia, and right fifth metacarpal disabilities are not so exceptional in nature as to render the ratings for those disorders inadequate.  The criteria by which they are evaluated specifically contemplate the level of impairment caused by each respective disability.  Id.  As demonstrated by the evidence of record, the right ankle disability is manifested by dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 25 degrees with no joint ankylosis; the Veteran's hiatal hernia is manifested by dysphagia, pyrosis, reflux, regurgitation, and sleep disturbances, accompanied by substernal pain and left arm pain, productive of considerable impairment of health, but does not result in severe impairment of health; and the Veteran's right fifth metacarpal disability is manifested by pain and X-ray evidence of degenerative arthritis in the right hand.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's right ankle disability, hiatal hernia, and right fifth metacarpal disability are not inadequate.  Evaluations greater than those assigned are provided for other symptomatology under the current diagnostic code or other diagnostic codes, but the medical evidence reflects that those symptoms are not present in this case.  Therefore, the schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 20 percent for a right ankle disability, a compensable evaluation for residuals of a right fifth metacarpal disability, or a rating in excess of 30 percent for a hiatal hernia at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's disabilities, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's symptoms have varied to such an extent that greater ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected right ankle disability, hiatal hernia, or residuals of a fracture to the right fifth metacarpal.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.



ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a left arm disability is denied.

Entitlement to a rating of 20 percent, but no greater, is granted for a right ankle disability, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 30 percent, but no greater, is granted for hiatal hernia, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for residuals of a fracture to the right fifth metacarpal is denied.


REMAND

The Veteran contends that his current heart disability was caused by exposure to contaminated water while stationed at Camp Lejeune or, alternatively, that it was caused or aggravated by his service-connected hiatal hernia.  The claims file does not reflect that the Veteran has undergone a VA examination to determine the etiology of his heart disability.  Although the Veteran's heart disability is not a presumptive condition for which service connection may be awarded based upon exposure to contaminated water at Camp Lejeune, service connection on a direct basis may still be warranted.  Additionally, an opinion discussing the effects of the Veteran's hiatal hernia on his heart disease would be helpful.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his heart disability.

Although the Veteran underwent a VA Examination in July 2011 to determine the etiology of his low back disability, the Board finds the opinion provided to be inadequate.  The July 2011 VA examiner opined that the Veteran's lumbar spine disability was less likely as not caused by or a result of his in-service back strain because the September 1978 in-service report noted that the Veteran reported a two-year history of back pain, which would mean that the low back pain existed prior to service.  The examiner concluded that, based upon the Veteran's reported history, his low back disability pre-existed service.  This was the only rationale for the negative nexus opinion.  The examiner also opined that the Veteran's low back disability was not related to his service-connected right ankle disorder because it is unlikely that altered gait caused by an ankle disability would cause a disc bulge at L5.

The Board finds the opinions provided by the July 2011 VA examiner to be insufficient for several reasons.  First, the Board observes that the Veteran's service entrance examination did not note a lumbar spine disorder at that time.  Thus, the presumption of soundness attaches.  The examiner's conclusion that the Veteran's lumbar spine disability existed prior to service was based solely on the Veteran's lay statement.  Because the opinion was based solely on the Veteran's unsubstantiated lay report of a history of back pain, the Board does not find the opinion sufficient to constitute clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  In addition, the examiner did not provide an opinion as to whether the Veteran's lumbar spine disorder was aggravated by his active duty service.  Last, while the examiner opined that the Veteran's lumbar spine disorder was not caused by his service-connected right ankle disability, the examiner did not provide an opinion as to whether it was aggravated by his right ankle disability.  Accordingly, the Veteran should be provided with a new VA examination which adequately addresses the etiology of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of any heart disease found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any heart disease was caused or incurred as a result of exposure to contaminated water at Camp Lejeune during the Veteran's active duty service?  

*If not, is it at least as likely as not that the Veteran's heart disease is otherwise directly related to his active duty service?

*Is it at least as likely as not that any diagnosed heart disease was caused or aggravated by the Veteran's service-connected hiatal hernia?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA examination to determine the etiology of his lumbar spine disability.  The claims file and all electronic records must be made available to the examiner and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide the following opinions regarding any currently diagnosed lumbar spine disorder: 

*Did the diagnosed lumbar spine disorder pre-exist active military service? 

*If so, upon what clinical evidence or factual predicate is the basis for the opinion that the diagnosed lumbar spine disorder pre-existed military service?

*If it is determined that the Veteran's diagnosed lumbar spine disorder pre-existed active service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?; 

*Assuming that the diagnosed lumbar spine disorder did not pre-exist military service, is it at least as likely as not (a 50 percent probability or greater) that the lumbar spine disorder is directly related to active military service? 

*Assuming that the diagnosed lumbar spine disorder did not pre-exist military service, is it at least as likely as not that the Veteran's lumbar spine disorder was caused or aggravated by his service-connected right ankle disorder?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the requested medical opinions have been obtained, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.
 
5.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


